Denham, Wolf Real Estate Servs., Inc. v 60-74 Gansevoort St. LLC (2020 NY Slip Op 01576)





Denham, Wolf Real Estate Servs., Inc. v 60-74 Gansevoort St. LLC


2020 NY Slip Op 01576


Decided on March 10, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2020

Gische, J.P., Webber, Gesmer, Kern, JJ.


11226 656278/16

[*1] Denham, Wolf Real Estate Services, Inc., Plaintiff-Appellant-Respondent,
v60-74 Gansevoort Street LLC, Defendant-Respondent-Appellant, Maiyet, Inc., Defendant.


Rosenberg & Estis, P.C., New York (Michael E. Feinstein of counsel), for appellant-respondent.
Pryor Cashman LLP, New York (Bryan T. Mohler of counsel), for respondent-appellant.

Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered July 8, 2019, which, inter alia, denied plaintiff's motion for summary judgment, unanimously affirmed, without costs.
The motion court correctly found an issue of fact as to whether the lease between defendant and plaintiff's client was cancelled under section 1.F(iii) of the lease. It is undisputed that these sophisticated parties made the payment of plaintiff's brokerage commission contingent on whether or not the lease was cancelled under sections 1.F(ii) and 1.F(iii) of the lease and that plaintiff otherwise performed under the commission agreement. However, the agreement terminating the lease does not specifically cite the section of the lease upon which it was terminated.
We decline defendant's invitation to search the record and grant it summary judgment dismissing the complaint.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 10, 2020
DEPUTY CLERK